El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La controversia del recurso de autos requiere dilucidar si una resolución emitida por la Comisión de Relaciones de Trabajo del Servicio Público (Comisión), mediante la cual se estableció un término de quince días para que los em-pleados de una agencia manifiesten su opción de no afi-liarse a la organización sindical que resulte electa como representante exclusivo de una unidad apropiada, es vá-lida en derecho.
En el caso particular ante nos, la Asociación de Maestros de Puerto Rico (Asociación) nos solicita que revoque-mos una sentencia del Tribunal de Circuito de Apelaciones en la cual se confirmó la denegatoria que emitió el Tribunal de Primera Instancia a una solicitud de sentencia de-claratoria para que se declarara ilegal el término antes reseñado, por éste haberse establecido en una resolución sin que se cumpliese con el procedimiento de adopción de reglamentos dispuesto por la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU). Por entender que en el caso de autos era indispensable observar el procedimiento establecido en la LPAU, revocamos.
*85f — I
El 13 de enero de 1999, la Comisión emitió una resolu-ción mediante la cual dispuso que los empleados guberna-mentales que no interesaran afiliarse a la organización sindical que resultara vencedora en las elecciones de cada unidad apropiada del lugar en que laboran, tendrían quince días para así manifestarlo. Según expone la resolu-ción, el término de quince días comenzaría a transcurrir al día siguiente de publicarse la notificación de la Comisión en que se certificaba como representante exclusivo a la or-ganización sindical seleccionada por los empleados.
En respuesta a esa acción, la Asociación presentó una Solicitud de Sentencia Declaratoria contra la Comisión me-diante la cual solicitó que se declarase ilegal y ultra vires la gestión de este organismo de establecer, mediante reso-lución, un término para un empleado expresar o notificar su interés de no afiliarse al representante exclusivo que se eligiera en una unidad apropiada.(1) La Asociación alegó, en esencia, que esa promulgación no sólo es ultra vires, sino que el término dispuesto conflige con lo establecido en la See. 4.2 de la Ley Núm. 45 de 25 de febrero de 1998, según enmendada, 3 L.P.R.A. see. 1451c(2) (Ley Núm. 45), la cual no dispone término alguno para la notificación.
Posteriormente, la profesora María del C. Pastrana y otros presentaron una acción separada sobre Sentencia Declaratoria, Pleito de Clase e Injunction Permanente. En *86ésta, los demandantes solicitaron que se declarasen ilega-les los descuentos que el Departamento de Educación efec-tuó automáticamente por concepto de cuotas de servicio a favor del representante exclusivo, debido a que no había mediado autorización escrita para ello.(3) En esencia, soli-citaron que el Departamento de Educación se abstuviese de realizar esos descuentos, que se les devolviera el dinero retenido en concepto de cuotas y que se les compensara por los daños que esa retención ilegal les había ocasionado. Debido a que ambas acciones tratan asuntos relacionados a la Ley Núm. 45 y están íntimamente ligadas, los deman-dantes solicitaron, y el tribunal accedió, a la consolidación de ambas demandas.(4)
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia declaró sin lugar las acciones incoadas y determinó, entre otras cosas, que la resolución en cuestión constituía una enmienda al Reglamento Núm. 1 de la Co-misión; que el término dispuesto era apropiado, ya que la demora de los empleados en expresarse sobre la exclusión afecta el procedimiento de la representación exclusiva y la negociación colectiva, y por último, que el empleado que decidió no afiliarse, o aún aquel que se afilió, no tiene im-pedimento legal alguno que le obstaculice pertenecer a otros gremios como lo sería la Asociación.
Inconformes con esa determinación, la Asociación, Ma-ría del C. Pastrana y otros (Asociación de Maestros et al.) acudieron ante el Tribunal de Circuito de Apelaciones quien, a su vez, confirmó la sentencia apelada.
Cabe mencionar que la sentencia del Tribunal de Cir-*87cuito de Apelaciones confirmó la determinación del Tribunal de Primera Instancia por entender, en esencia, que los demandantes habían incurrido en incuria sin haber pre-sentado justificación alguna para la demora. En esa sen-tencia, el foro apelativo señaló que la Asociación de Maestros et al. tuvo conocimiento de la resolución que aquí se impugna en enero de 1999, y que a pesar de ello y de tener amplia oportunidad para objetar la referida resolución, mostraron dejadez al esperar casi diez meses para presen-tar el primer recurso y más de un año para el segundo.
Esa determinación, sin embargo, no es correcta en derecho. A pesar de que la resolución en cuestión fue noti-ficada en enero de 1999, en ese momento aún no existía una controversia real y concreta que diese pie a una acción en nuestros tribunales. Ello, ya que ni siquiera se había llevado a cabo la primera de dos elecciones en la unidad apropiada, mediante la cual los empleados decidirían si en efecto deseaban o no sindicalizarse.(5) Luego de esa elec-ción, y de decidirse por mayoría que, en efecto, deseaban organizarse, se llevaría a cabo una segunda votación donde los maestros escogerían a una de las organizaciones obre-ras como su representante exclusivo. Esa segunda elección se llevó a cabo entre el 25 de octubre y el 5 de noviembre de 1999. Por otra parte, no fue hasta el 15 de agosto de 2000 que se realizaron los primeros descuentos por conceptos de cuotas a los aquí demandantes.
Así, pues, de haberse presentado las demandas para la fecha que el foro apelativo estima se debieron haber pre-sentado, es decir, para enero de 1999, éstas se hubiesen desestimadas por falta de madurez. (6)
*88Es de esta determinación que recurre ante nos la Aso-ciación de Maestros et al. en la que alegan, en síntesis, que incidió el Tribunal de Circuito de Apelaciones al confirmar la sentencia del foro de instancia que determinó que la Resolución de 13 de enero de 1999 era válida en derecho.
Según se desprende de los alegatos presentados, la Aso-ciación de Maestros et al. sostiene que la Resolución de 13 de enero es, en efecto, una enmienda al Reglamento Núm. 1 de la Comisión, por lo que era indispensable recurrir a los procedimientos establecidos en las Secs. 2.1 a 2.21 de la LPAU, 3 L.RR.A. sees. 2121-2141, para enmendar, apro-bar o derogar reglas y reglamentos. Alegan los peticiona-rios que, debido a que esos procedimientos no fueron obser-vados, la resolución en cuestión es nula en derecho. Examinado el recurso, le concedimos un término a la Co-misión para que compareciera y mostrara causa, si la hu-biese, por la cual no debiéramos revocar el dictamen del foro apelativo.(7)
En su escrito para mostrar causa, la Comisión alegó que la resolución en cuestión no constituyó una enmienda al Reglamento Núm. 1 de la Comisión, sino una directriz ad-ministrativa o regla interpretativa, para clarificar la polí-tica pública de la Ley Núm. 45 en lo referente a la opción de no afiliarse al representante exclusivo. Ello, a tenor con la clara delegación de poder otorgada a la Comisión me-diante la Ley Núm. 45 y el propio Reglamento antes citado.(8) Examinadas las comparecencias de las partes, re-solvemos según intimamos.
*89HH
A. El 25 de febrero de 1998, la Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 45 o “Ley de Relaciones del Trabajo para el Servicio Público de Puerto Rico”. Esta ley se aprobó con el propósito de conferirle a los empleados públicos que no estén cubiertos por la Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. see. 62),(9) el derecho a organizarse para negociar sus condiciones de trabajo según los parámetros establecidos por la propia Ley Núm. 45. Estos parámetros se circunscriben a tres criterios esenciales, a saber: (1) acomodar, dentro de las realidades fiscales en que se desenvuelve el Gobierno, el costo correspondiente del mejoramiento de las condiciones de trabajo de los empleados públicos; (2) evitar interrupciones en los servicios que prestan las agencias gubernamentales, y (3) promover la productividad en el servicio público. Véase Ex-posición de Motivos de la Ley Núm. 45 de 25 de febrero de 1998, Leyes de Puerto Rico, pág. 148.
A esos fines, la Ley Núm. 45 le reconoció a los empleados de las agencias centrales tradicionales el derecho a organizarse y afiliarse en organizaciones sindicales de su elección. Así, pues, los empleados de las diferentes unidades apropiadas que deseen sindicalizarse escogerán, mediante voto mayoritario, la organización que los representará ante la agencia correspondiente. La organización sindical que resulte vencedora y que sea certificada como representante exclusivo de los empleados comprendidos en esa unidad apropiada, tendrá autoridad para negociar con la agencia correspondiente un convenio colectivo en el que se discutan y acuerden, entre otras cosas, asuntos relacio-*90nados con salarios, beneficios marginales, términos y con-diciones de empleo. 3 L.P.R.A. see. 145 lj.
No obstante lo antes dicho, la Ley Núm. 45 reconoce el derecho de ser excluidos que tienen los empleados que no interesen afiliarse al representante exclusivo ni ser representados por la organización obrera debidamente certificada. Sin embargo, los empleados no afiliados se regirán por las disposiciones del convenio colectivo en lo que respecta al procedimiento de quejas, agravios y arbitraje, y le serán aplicables las disposiciones relacionadas con salarios, beneficios marginales y los términos y las condiciones de empleo. Art. 17, Sec. 17.2 de la Ley Núm. 45, según enmendada, 3 L.P.R.A. sec. 1454a. Como cuestión de hecho, cabe mencionar que para la fecha de la controversia de marras, la citada See. 4.2 de la Ley Núm. 45 no disponía un término para que los empleados interesados notificaran su deseo de no afiliarse.
A fin de hacer cumplir las disposiciones de la Ley Núm. 45, la propia ley dispuso para la creación de un organismo administrativo denominado “Comisión de Relaciones del Trabajo del Servicio Público”, a quien confirió poderes y facultades cuasilegislativas y cuasijudiciales delimitadas en la propia ley. 3 L.P.R.A. sec. 1452t. Entre las facultades delegadas, se encuentran el deber y la obligación ministerial de
[i]nterpretar, aplicar y hacer cumplir las disposiciones de [esta ley] en todo lo relativo a los procesos de organización, certifi-cación, descertificación de organizaciones sindicales; en los procedimientos relacionados con la conciliación y arbitraje de negociaciones de convenios colectivos, en los procedimientos relacionados con prácticas ilícitas y en todos aquellos aspectos que este capítulo le delegue alguna actuación particular. 3 L.P.R.A. sec. 1452t(a).
La Ley Núm. 45 también le confirió a la Comisión la autoridad para adoptar la reglamentación necesaria para cumplir con las disposiciones de esta ley, y de ese modo *91asegurar un funcionamiento eficaz y adecuado de la Comisión.
Conforme a la autoridad conferida, y en miras de admi-nistrar la Ley Núm. 45, la Comisión aprobó el Reglamento Núm. 1, el cual entró en vigor el 31 de diciembre de 1998. Es menester señalar que este reglamento tampoco dispo-nía término alguno para notificar la opción de no afiliarse a las filas del representante exclusivo. Es decir, para cuando se suscitó la controversia del presente recurso, existía la opción de no afiliarse al representante exclusivo de la unidad apropiada, pero ni la Ley Núm. 45 ni el Re-glamento Núm. 1 disponían término alguno para ejercer esa opción.
Cabe señalar que en julio de 2000 se enmendó la refe-rida Ley Núm. 45 y se dispuso un término de treinta días para notificar la opción de no afiliación. Posteriormente, la Comisión aprobó un segundo reglamento —Reglamento Núm. 6385 de la Comisión— que derogó el Reglamento Núm. 1 de 1998, y en el cual se incorporó el término de treinta días establecido por la Ley Núm. 45, según enmendada. Dichas enmiendas, no obstante, no tornan académico el presente recurso.
Aunque tanto la Ley Núm. 45, según enmendada, como el Reglamento actual de la Comisión disponen un término de treinta días para que un empleado notifique el deseo de no ser ingresado automáticamente en las filas del gremio vencedor, las partes aquí peticionarias siguen estando su-jetas a lo dispuesto en la Resolución de 13 de enero de 1999 y a las consecuencias fácticas de esa determinación. Veamos.
A raíz de esa resolución, a los peticionarios de este re-curso los ingresaron de manera involuntaria a las filas del representante exclusivo de la cual, cabe mencionar, están impedidos de solicitar exclusión, por lo que siguen su-friendo las consecuencias de verse afiliados a una organi-zación a la cual no desean pertenecer como resultado de una resolución emitida contraria a derecho.
*92Además, es por virtud de esa resolución que a los aquí peticionarios les descuentan de sus salarios unas partidas por concepto de cuotas, las cuales serían menores si dichas personas estuviesen fuera de la organización sindical que funge como representante exclusivo de la Asociación.(10) Claramente se desprende, pues, que a pesar de las enmien-das antes señaladas, los peticionarios del presente recurso siguen estando expuestos a las consecuencias adversas de la Resolución de 13 de enero antes mencionada.
B. Por su parte, la LPAU exige que las agencias administrativas cumplan con determinados requisitos al momento de aprobar, enmendar o derogar una reglamentación. 3 L.P.R.A. sees. 2121-2141. En conformidad con esta legislación, el concepto “regla o reglamento” se define como “cualquier norma o conjunto de normas de una agencia que sea de aplicación general, que ejecute o interprete la política pública o la ley, o que regule los requisitos de los procedimientos o prácticas de una agencia”. 3 L.P.R.A. sec. 2102(Z). Así, pues, según se desprende de la referida ley, existen diversos tipos de reglas, a saber: (1) reglas procesales; (2) reglas sustantivas o legislativas, y (3) reglas interpretativas. El procedimiento a seguir para la aprobación, derogación o enmienda de una regla en particular dependerá, esencialmente, de la categoría a la cual pertenezca. (11)
*93En Mun. de San Juan v. J.C.A., 152 D.P.R. 673, 692 (2000), advertimos que “una regla legislativa es aquella que crea derechos, impone obligaciones y establece un patrón de conducta que tiene fuerza de ley”. Es una regla que la agencia aprueba para darle contenido sustantivo o detallado, o de algún otro modo complementar la ley. Véase Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993). Es decir, una regla legislativa es aquella que afecta derechos y obligaciones de las partes o los individuos.
Reiteradamente hemos establecido que esta categoría de reglamentación tiene fuerza de ley, y obliga también a las agencias, quienes no tienen discreción para repudiarla. Por la importancia que reviste este tipo de regla o reglamento, y el efecto que puede acarrear para el público en general, la promulgación de una regla legislativa requiere el cumplimiento del procedimiento de reglamentación según se establece en la LPAU.
Este procedimiento, en esencia, requiere notificar a la ciudadanía la intención de adoptar o modificar una regla o reglamento. La notificación se efectuará mediante la publicación de un resumen de la propuesta regla o reglamento en un diario de circulación general, y la concesión de un plazo razonable para que los ciudadanos some-tan sus comentarios por escrito. Una vez la agencia adopta la regla o reglamento, es requisito indispensable presentarlo ante el Departamento de Estado, el cual posee la facultad de rechazarlo, enmendarlo o aprobarlo sin más. Si el Secretario de Estado aprueba el reglamento, entonces se debe publicar en un diario una síntesis de éste. Dicho reglamento comenzará a regir, de ordinario, pasados treinta días de su presentación. 3 L.P.R.A. see. 2128.
Una regla interpretativa, en cambio, es una ex-presión de la agencia que ofrece una aclaración de la ley *94que administra, o de sus reglas y reglamentos.(12) Con-forme a lo antes expuesto, en Mun. de San Juan v. J.C.A., ante, señalamos que esas reglas se crean cuando las agen-cias administrativas aprueban directrices u otras regla-mentaciones informales con el propósito de darle uniformi-dad a sus propios procesos, pautar la discreción administrativa u otros fines internos. En dicho caso sostu-vimos, además, que si la nueva regla es irreconciliable con una regla legislativa existente, entonces la nueva regla es propiamente una enmienda a la primera y, consecuente-mente, se debe considerar como una regla legislativa cuya aprobación debe observar el proceso de reglamentación antes descrito.
Las reglas interpretativas pueden ser de gran valor, ya que permiten a las agencias pautar la discreción administrativa de una manera más informal, y facilitan que las agencias le informen a la ciudadanía el contenido preciso de sus derechos y deberes bajo la ley que administra esa agencia o comisión. Véase Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002). Estas reglas, a diferencia de las reglas legislativas, no se tienen que aprobar mediante el procedimiento de reglamentación de la LPAU.
Por último, y debido a la pertinencia que tienen para el caso de autos, debemos mencionar lo resuelto en algunas jurisdicciones norteamericanas en cuanto al aspecto legal de las susodichas reglas interpretativas.(13) En Gilbert v. State Dept. of Fish and Game, 803 P.2d 391, 396-397 (Alaska 1990), el Tribunal Supremo de Alaska invalidó una re-*95gla por considerar que no caía bajo la categoría de regla interpretativa debido a que la regla hacía más específica la ley ejecutada o administrada, y afectaba los derechos de la ciudadanía. Ese caso dispuso, además, que la agencia no podía invocar dicha regla hasta tanto se llevaran a cabo los procedimientos de reglamentación.
De igual forma, en New England Whitewater Ctr v. D.I.F.W., 550 A.2d 56, 61-64 (Me. 1988), el Tribunal Supremo de Maine decretó que una regla no puede ser inter-pretativa si hace más específica la ley que administra la agencia.
En resumidas cuentas, en el derecho administrativo se distingue entre reglas interpretativas y reglas legislativas, según el efecto que éstas tienen con respecto a los derechos y las obligaciones de las partes. Las reglas legislativas modifican y alteran los derechos de los individuos, mientras que las interpretativas clarifican e interpretan las obligaciones y los deberes fijados por el estatuto orgánico.
A la luz de esta normativa debemos examinar si la re-solución que emitió la Comisión constituía, como alega la propia Comisión, una regla interpretativa, o si, por el con-trario, constituye una enmienda con carácter legislativo, que debió cumplir con los procedimientos establecidos en la LPAU.
rH HH I — I
Como mencionáramos anteriormente, al momento de concretarse la controversia de autos, ni la Ley Núm. 45 ni el Reglamento Núm. 1 de la Comisión disponían de tér-mino alguno para que los empleados que no desearan afi-liarse expresaran y notificaran su decisión. Esos cuerpos meramente disponían que los empleados que así lo desea-ran tenían la opción de ser excluidos de las filas del repre-sentante exclusivo.
*96El 13 de enero de 1999, la Comisión emitió y publicó una resolución mediante la cual dispuso que los empleados que no interesaran afiliarse al representante exclusivo, según se seleccionara en unas elecciones posteriores, tendría quince días para notificar su decisión. Como cuestión de hecho, esta resolución fijaba un término que hacía más es-pecífica la ley administrada. Es decir, el término propuesto afectaba y alteraba los derechos y las obligaciones de las partes en cuestión, ya que establecía un término que en ley no existía.
De los hechos de autos se desprende que la resolución en cuestión no pretendía meramente clarificar o darle unifor-midad a los procedimientos de la Comisión, sino que la resolución pretendía establecer una obligación sustantiva con fuerza de ley. Tan es así que la omisión de notificar el deseo de ser excluido de las filas del representante exclu-sivo tenía como consecuencia ser automáticamente ingre-sado al gremio, y la consecuente deducción mensual de cuotas por motivo de cargos por servicio del representante exclusivo.
Resulta meridianamente claro, pues, que la Resolución de 13 de enero de 1999 es, en efecto, una regla legislativa y no, como alega la Comisión, una regla interpretativa. Como tal, y siguiendo lo establecido en la Sec. 2.1 de la LPAU, 3 L.P.R.A. see. 2121, la Comisión estaba obligada a observar los procedimientos establecidos en esa ley para enmendar o alterar alguna sección de su Reglamento.
Tan evidente es que nos encontramos ante una regla legislativa que, durante el transcurso de este caso, la Co-misión aprobó un nuevo reglamento (derogando así el Re-glamento Núm. 1), mediante el cual estableció un término de treinta días para notificar el deseo de no afiliarse al representante exclusivo. Este reglamento aprobado, sigue el procedimiento establecido en la LPAU.(14)
*97La experiencia demuestra que las agencias se inclinan a promulgar boletines, anuncios, guías, memorandos, resoluciones y otros documentos interpretativos que en su operación y efecto legal constituyen reglas legislativas, para de esa forma esquivar el proceso de reglamentación establecido por ley. No se puede avalar que las agencias se adjudiquen de esa manera una licencia que les provea una discreción casi ilimitada en sus facultades reglamentarias. Véase Asoc. Fcias. Com. v. Depto. de Salud, ante.
Habiendo decretado que la Resolución de 13 de enero de 1999 constituía, en efecto, una regla legislativa, y que no fue aprobada conforme a los procedimientos de la LPAU, es forzoso concluir que esta resolución es nula en derecho. Véase See. 2.7 de la LPAU, 3 L.P.R.A. see. 2127. De igual forma carecen de validez legal tanto el término de quince días establecido en esa resolución para notificar la opción de no afiliarse al representante exclusivo, como las conse-cuencias adversas que este término pudo tener para las partes de este recurso.
Así, pues, y conforme a lo antes dispuesto, declaramos improcedentes e ilegales los descuentos por concepto de cuo-tas efectuados a los maestros aquí peticionarios que no no-tificaron su opción de no afiliarse dentro de los quince días establecidos en la mencionada resolución, y ordenamos el cese inmediato de esos descuentos. Procede, entonces, que se devuelvan los dineros retenidos a las partes aquí peticiona-rias por concepto de cuotas y el inicio de un nuevo término de treinta días, según disponen la Ley 45 y el nuevo regla-mento de la Comisión, para que las partes que así lo inte-resen tengan oportunidad de notificar su intención de ser excluidos de las filas del representante exclusivo.
Por los fundamentos antes esbozados, procede revocar el dictamen del Tribunal Apelativo y devolver el recurso al Tribunal de Primera Instancia para que se prosiga de *98forma consecuente con lo aquí resuelto y se determine el monto de las cuotas ilegalmente descontadas.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez no intervino.

 Esta demanda contiene, además, alegaciones de índole constitucional, espe-cíficamente con relación a varios artículos de la Ley Núm. 45 de 25 de febrero de 1998, según enmendada, 3 L.P.R.A. see. 1451 et seq. (Ley Núm. 145). Sin embargo, en múltiples ocasiones hemos reiterado que no juzgaremos la constitucionalidad de ley alguna, a menos que sea imprescindible para resolver el recurso ante nuestra consideración. Así, pues, y debido a que es posible disponer de este recurso sin in-cursionamos en alegaciones constitucionales, procedemos a así hacerlo. Véase Mari Bras v. Alcaide, 100 D.P.R. 506 (1972).


 Mejor conocida como la “Ley de Relaciones del Trabajo para el Servicio Pú-blico de Puerto Rico” (Ley de Relaciones del Trabajo).


 En mayo de 1999 se celebró la primera elección, según disponía la Ley de Relaciones del Trabajo, mediante la cual los empleados del Departamento de Educa-ción, en específico los maestros, votaron afirmativamente (con mayoría absoluta) a favor de la sindicalización. Posteriormente, entre octubre y noviembre de 1999, se llevó a cabo la elección del representante exclusivo de los maestros, en la que surgió vencedora la Federación de Maestros de Puerto Rico, quien fue certificada el 29 de noviembre como la representante exclusiva de la Unidad Apropiada Magisterial.


 Contra esos recursos comparecieron la Federación de Maestros de Puerto Rico, El Sindicato de Trabajadores y la Unión de Personal Administrativo, Secretarial y de Oficina, como interventores.


 La disposición de la Ley Núm. 45 que requería dos elecciones separadas para que los empleados de una unidad apropiada pudiesen sindiealizarse, fue posterior-mente enmendada.


 Como cuestión de hecho, debemos señalar, además, que la Prof. María del C. Pastrana presentó una notificación a los efectos de que no deseaba estar afiliada a ninguna organización sindical, notificación que fue suscrita un mes antes de que se llevara cabo la votación mediante la cual los maestros decidirían si deseaban sindi-calizarse o no, y siete meses antes de la elección del representante *88exclusivo. Ante tal reclamo, la propia Comisión de Trabajo del Servicio Público de Puerto Rico (Comisión) le indicó a la señora Pastrana que era prematuro, ya que los empleados de esa unidad apropiada ni siquiera habían llevado a cabo la elección donde se decidiría, en efecto, si los maestros deseaban o no sindicalizarse.


 Se le otorgó, además, un término razonable a las partes interventoras para que sometieran sus respectivas alegaciones.


 En la Sec. 103-A del Reglamento Núm. 1 de la Comisión se establece lo siguiente: “Independientemente de lo establecido en este Reglamento, la comisión podrá establecer cualquier procedimiento que estime apropiado para asegurar un funcionamiento eficaz y adecuado para que se cumpla con las disposiciones de la Ley. *89En la eventualidad que la Comisión tenga que establecer un procedimiento no esta-blecido en este Reglamento le notificará a las partes con suficiente tiempo las dispo-siciones de dicho procedimiento.” (Énfasis suplido.)


 Conocida como la Ley de Relaciones del Trabajo de Puerto Rico.


 Originalmente, la Ley Núm. 45 disponía que las personas que ejercieran su opción de no afiliarse, no pagarían cargos por servicio a la organización obrera que resultara electa. Luego de enmendada, la ley dispuso que las personas no afiliadas pagarían al representante exclusivo hasta un máximo de cincuenta por ciento de la cuota regular establecida para los empleados afiliados al representante exclusivo.


 La propia ley reconoce excepciones a la definición de regla o reglamento, según las cuales las agencias no tienen que cumplir con los requisitos formales para adoptar un reglamento. Entre otras, quedan excluidas del procedimiento de la LPAU: (1) las reglas relacionadas con la administración interna de la agencia que no afectan directa o sustancialmente los derechos, los procedimientos o las prácticas disponibles para el púbüco en general, y (2) las declaraciones interpretativas y de política pública que son meramente explicativas y no tienen ningún efecto legal. 3 L.P.R.A. see. 2102(/)(1) y (2). Un reconocido estudioso del derecho administrativo ha expresado que estas excepciones tienen el propósito de mantener la flexibilidad de los procedimientos ante el foro administrativo cuando no se afectan los derechos de *93las partes. Véase B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little Brown and Co., 1991, Sec. 4.12, pág. 197.


 D. Fernández, Derecho administrativo y Ley de Procedimiento Administra-tivo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, pág. 125.


 Hay que recordar que la Ley Núm. 170 de 12 de agosto de 1988 (LPAU) sigue el modelo del Administrative Procedure Act (APA, por sus siglas en inglés), 5 U.S.C. see. 551 et seq., y del Model State Administrative Procedure Act (1981) redac-tado por el National Conference of Commisioners on Uniform State Laws, por lo que las decisiones estatales en circunstancias similares tienen valor persuasivo a la hora de interpretar nuestra LPAU.


 Este reglamento se aprobó varios meses después que se enmendara la Ley Núm. 45, y que ésta adoptara el término de días para notificar la decisión de no afiliarse al representante exclusivo.